NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FIFTY-S]X HOPE ROAD MUSIC, LTD.
AND ZION ROOTSVVEAR, LLC,f
Plaintiffs-Appellees,
V.
A.V.E.L.A., INC., X 0NE X MOVIE ARCHIVE, INC.,
JEM SPORTSWEAR, CENTRAL MILLS, INC.
(FREEZE), AND LEO VALENCIA,
Defendants-Appellants.
2011-1262
Appea1 from the United States District Court for the
District of Nevada in case no. 08-CV-O105, Judge Philip
M. Pr0.
ON MOTION
ORDER
The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Ninth Circuit.
Defendants A.V.E.L.A., Inc., X One X Movie Archive,
Inc., Jem Sportswear, Centra1 Mil1s, Inc., and Leo Va1en-

FIFTY SIX HOPE ROAD V. AVELA INC 2
cia appeal from a decision of the United States District
Court for the District of Nevada entering a partial mone-
tary judgment and a permanent injunction, arising from a
claim of unfair competition under 15 U.S.C. § 1125(a).
This court is a court of limited jurisdiction. 28 U.S.C. §
1295 Based only upon our reView, it does not appear that
the district court's jurisdiction arose in whole or in part
under the laws governing this court's appellate jurisdic-
tion.
Accordingly,
lT IS ORDERED THATf
Absent a response received by this court within 14
days of the date of filing of this order, this appeal will be
transferred to the United States Court of Appeals for
Ninth Circuit pursuant to 28 U.S.C. § 1631.
F0R THE C0URT _
APR 0 6 2011 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: J ill M. Pietrini, Esq.
Douglas D. Winter, Esq. g_3_ mgm-Fyl;EPpEM_3 mg
THE FEDERAL {'!IRCU|T
APR 06 2011
JAI|HDRBAL¥
CLEH(
s24